311 F.2d 223
Arthur J. GOLDBERG, Secretary of Labor, United States Department of Labor,v.John CORNELL.Arthur J. GOLDBERG, Secretary of Labor, United States Department of Labor,v.Gerald WILLIAMS.Arthur J. GOLDBERG, Secretary of Labor, United States Department of Labor,v.Kenneth RICHARDSON.
Nos. 6998-7000.
United States Court of Appeals Tenth Circuit.
September 14, 1962.

Appeals from the United States District Court for the Western District of Oklahoma.
Charles Donahue, Solicitor of Labor, and Jacob I. Karro, Acting Asst. Solicitor, Dept. of Labor, Washington, D. C., and Earl Street, Dept. of Labor, Dallas, Tex., for appellant.
Coleman Hayes, Oklahoma City, Okl., and Eph Monroe, Clinton, Okl., for appellees.
Before MURRAH, Chief Judge, and PICKETT and HILL, Circuit Judges.
PER CURIAM.


1
Appeals dismissed September 14, 1962, pursuant to agreement of counsel, D.C., 199 F.Supp. 314.